



COURT OF APPEAL FOR ONTARIO

CITATION:
    Banque de Commerce et de Placements, S.A.

v. Bissma Pacific Inc.,
    2015 ONCA 618

DATE: 20150915

DOCKET: C60115

Weiler, van Rensburg
    and Roberts JJ.A.

BETWEEN

Banque
    de Commerce et de Placemens, S.A.

Applicant

and

Bissma Pacific Inc.

Respondent (Appellant)

Kevin McElcheran, for the applicant Grant Thornton
    Limited, receiver of the Bissma Pacific Inc.

John Nicholl and Katarina Germani, for the respondent
    Export Development Canada

Heard: September 9, 2015

On appeal from the judgment of
    Justice Barbara Ann Conway of the Superior Court of Justice, dated February 20,
    2015.

ENDORSEMENT

[1]

The motion judges interpretation of the accounts receivable (shipments)
    insurance policy between Bissma Pacific Inc. and Export Development Canada
    (EDC) in the context of the factual matrix provided by the evidence on the
    motion was not only reasonable but correct.

[2]

The parties agree that the buyers claims for set-off against the
    amounts owing under their contracts with Bissma are not frivolous.  There is no
    ambiguity in clause 7 of the policy as to the nature of the dispute that would
    forestall EDCs liability to pay Bissmas claims for loss arising out of the
    buyers refusal to pay their invoices:  it is any matter which brings into question
    the amount owing (or whether there is any amount owing) by the buyer to the insured.
    A dispute is not restricted to claims arising out of the unpaid shipment of
    goods that gives rise to the covered risks and losses under the insurance
    policy.

[3]

In consequence, the buyers refusal to pay the subject invoices, as a
    result of a claim for set off of their damages caused by Bissmas failure to
    supply goods because of its receivership (which occurred before the subject
    invoices were payable), constitutes any matter which brings into question the
    amount owing (or whether there is any amount owing) by the buyer[s] to
    Bissma.

[4]

Clause 7 of the policy is not an exclusionary clause such that it should
    be interpreted
contra proferentem
EDC.  Apart from not being included
    under the other Exclusions in the insurance policy, clause 7s effect is not
    to exclude but only to defer EDCs liability for payment of Bissmas claims
    once the amount of Bissmas loss is determined in accordance with the terms of
    the policy.

[5]

The motion judges interpretation of the insurance policy, in
    particular, of clause 7 of the policy, is consistent with the trial judges
    construction of the same sections of EDCs insurance policy in
2964-32377
    Québec Inc. v. EDC-Export Development Canada
, 2011 QCCS 1372, at para. 56,
    affirmed, 2012 QCCA 2154 (CanLII), at para. 12.  In the latter case, it was
    determined that the set-off claimed by the insureds customer for unrelated
    claims against insured shipments constituted a dispute under clause 7 of the
    policy and served to suspend EDCs contractual obligations to pay the insured
    claims, for the following reasons set out by the trial judge:

[Clause 7] ne restreint pas le différend à une
    question portant sur la qualité du produit vendu, sa livraison ou la nature des
    services rendus par lassuré, contrairement à la prétension de CAD.  Le
    différend porte, peu importe la cause, sur le montant et lexistence de la
    créance de lassuré, fonction de lexistence et de la valeur de la perte que
    EDC pourrait indemniser.  Cette mésentente crée une incertitude qui empêche
    lindemnisation recherchée, que na pas à trancher lassureur qui y est
    étranger et nen est pas larbitre.  Cette incertitude empêche de déterminer de
    façon définitive la valeur de la perte admissible aux fins de cette
    indemnisation.  (para. 56)

[6]

As a result, the appeal is dismissed.

[7]

In accordance with the parties agreement, costs of the appeal payable
    to EDC are fixed in the amount of $15,000.00 plus HST.

K.M. Weiler J.A.

K. van Rensburg J.A.

L.B. Roberts J.A.


